Me. Justice Aldeey
delivered the opinion of the court.
The only question raised by the appellant in this case is that the jury should not have convicted him of the crime of seduction because it was not proved by a medical expert that Juana Bosario, whom he was charged with having seduced, was deflowered- by him, this being the only means, in his opinion, of corroborating the testimony of the woman as to the sexual intercourse.
For the commission of the crime of seduction defined by section 261 of the Penal Code the woman need not have been a virgin when the crime was committed, for it is sufficient that she was of previous chaste character, therefore it is obvious that it is unnecessary to prove that she lost her virginity with the defendant or that a physician should testify to the defloration; and as there was other evidence tending to' corroborate the testimony of the victim that the carnal act was committed under promise of marriage, the judgment must be

Affirmed.

Chief Justice Hernández and Justice del Toro concurred.
Justices Wolf and Hutchison took no part in the decision of this case.